Citation Nr: 0516593	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to an increased rating for right trochanteric 
bursitis, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in part denied service connection for a 
right leg disability; and that denied a claim for an 
increased rating for right trochanteric bursitis, then rated 
10 percent disabling.  In June 2003, the RO increased to 20 
percent the rating for right trochanteric bursitis.  The 
Board remanded the claims in May 2004.  

In its May 2004 decision, the Board also denied an 
application to reopen a claim for service connection for a 
back disability; therefore, that issue is not before the 
Board in the present appeal.  In that decision, the Board 
also referred to the RO a claim for service connection for a 
back disability claimed as secondary to a service-connected 
disability.  Since that matter has been referred to the RO, 
that issue is also not before the Board in this appeal.  


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claims has been received.

2.  Current right leg symptoms have been attributed to a non-
service-connected condition, and are not related to service 
or to any aspect of service.

3.  The service-connected right trochanteric bursitis is now 
manifested by limitation of motion of the thigh (flexion as 
low as 40 degrees and as high as 125 degrees) and difficulty 
in walking.




CONCLUSIONS OF LAW

1.  A right leg condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  The criteria for an increased rating for right 
trochanteric bursitis, now rated 20 percent disabling, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5019, 5251, 5252, 5253 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for right leg disability

The veteran contends, for the purposes of the issue involved 
in this appeal, that he injured his right leg at the same 
time that he injured his right hip in service.  He states 
that he fell down stairs during a storm on a vessel in 1945 
while in service.  Although he served in combat, he does not 
allege that he injured his right leg during combat.  See 
38 U.S.C.A. § 1154(b) (West 2002).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2004); see Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of disability resulting from aggravation to a non- 
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (requiring evidence of a current 
disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(same).

Service medical records reflect that the veteran injured his 
right hip in December 1945 as a result of a fall while 
returning to the United States from overseas service.

On VA examination in April 1950, the veteran reported having 
injured his right hip, right leg, and left arm during a fall 
in service.  His hip reportedly hurt most of the time, and at 
times, his right ankle swelled.  X-rays of the right hip, 
knee, and ankle were negative.  The pertinent diagnosis was a 
history of an injury to his back.  

On VA orthopedic examination in September 1980, the veteran 
reported having injured his right hip during service; he 
presently complained that his right thigh wanted to give way 
at times, with pain from his back down to his right ankle.  
Impressions were mild irritation in the right lumbar area 
(although the examiner could not determine which segment was 
involved); and right trochanteric bursitis.

According to a May 1981 letter from a private treating 
doctor, John G. Atwood, M.D., the veteran had informed him 
that he had injured his back and right hip as a result of a 
fall down metal steps in service.  The letter did not mention 
and right leg injury from service or any current right leg 
symptoms.  

On excision of a mass (a benign lipoma) in the veteran's 
right hip at a private hospital in December 2000, the 
examiner stated that the veteran had some pain in his right 
leg that might be related to pressure from the right hip 
mass.

A private chiropractor, Nella D. McKelvie, D.C., who had 
treated the veteran since 1994, wrote in June 2003 that the 
veteran had injured his right hip and leg during a fall in 
service.  

An August 2003 private electrodiagnostic study of the 
veteran's lower extremities identified severe peripheral 
neuropathy, axonal loss due to polyneuropathy, and isolated 
chronic denervation of the left quadriceps consistent with 
diabetic amyotrophy as opposed to a left L3-L4 radiculopathy.

On VA examination in June 2004, the veteran reported mild 
intermittent low back pain radiating into the right lower 
extremity for many years; about five years ago, the low back 
pain had increased significantly with frequent radiations 
down the lateral aspect of his right thigh.  Occasionally, 
his right thigh would give way.  The examiner commented that 
the "right leg disability" referred to the radicular pain 
from the lumbar area.  The veteran was using a walker or 
cane.  He was unable to mow his yard, work in the garden, 
hunt, or fish.  On physical examination, he walked slowly 
with his hand lightly against the wall for balance; with his 
walker, he did not limp.  Deep tendon reflexes were absent in 
both knees and ankles.  There was no detectable motor 
weakness or sensory loss in the lower extremities.  With 
regard to the right hip, Trendelenburg's sign was negative.  
He was tender over the trochanteric ridge of the greater 
trochanter.  He had the following ranges of motion without 
complaint of pain: flexion to 125 degrees; extension to 15 
degrees; internal rotation to 30 degrees; external rotation 
to 45 degrees; abduction to 45 degrees; and adduction to 25 
degrees.  Repetitive motion did not change his range or 
symptoms.  X-rays revealed no fracture, dislocation, 
articular cartilage narrowing, or osteophyte formation in 
either hip; there was no disease in the bone in the region of 
the right greater trochanter.  The impressions included right 
trochanteric bursitis; degenerative disc disease of the 
lumbar spine; and degenerative grade I spondylolisthesis at 
L5-S1.  The examiner commented that the right leg disability 
was a radicular pain from the lumbar spine disease.  The 
evidence of trochanteric bursitis was the tenderness 
localized to the right trochanteric ridge.  The examiner also 
stated that an acute bout of trochanteric bursitis 
(tendonitis) could temporarily reduce one's functional 
ability to walk for extended periods or to run.  However, he 
was unable to estimate the range of motion, amount of pain, 
or functional capacity during flare-up without resort to pure 
speculation.  The examiner could detect no objective evidence 
of weakness, incoordination, fatigability, or loss of motion 
due to the above for either the lumbar spine or the 
trochanteric tendonitis.  

Thus, the evidence reflects that the veteran did injure his 
right hip during service; however, there is no mention of any 
right leg injury or symptoms during service.  

The veteran reports having had right leg problems 
intermittently for many years after service.  He also 
developed a lipoma in his right hip in the 1990s, and the 
lipoma was surgically removed in 2000.  The doctor who 
performed the excision commented that some pain in the 
veteran's right leg could be related to pressure from the 
mass in the right hip.  However, the pain in the right leg 
has apparently persisted and even worsened, according to the 
veteran's own complaints, despite the removal of the lipoma 
that was at one point thought to be a source of the pain.  

More importantly, in June 2004, a VA examination attributed 
the veteran's right leg problems to  non-service-connected 
condition involving the veteran's lumbar spine.  No competent 
evidence links any right leg disability to service or a 
disability for which service connection is in effect.  
Therefore, service connection is not warranted.

The Board has considered the veteran's contentions.  However, 
as a layperson, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of any claimed disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The weight of the evidence demonstrates that a right leg 
disability was not incurred in or aggravated by service or 
related to any aspect thereof.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased rating for right trochanteric bursitis

The veteran's service-connected right trochanteric bursitis 
has been rated 10 percent disabling since May 1998.  In 
December 2002, he filed a claim for an increased rating for 
this disability, and it has been rated 20 percent disabling 
since December 2002.  He contends that this right hip 
disability has worsened and that he has problems standing, 
walking, and sitting; he has reported being in constant pain 
and being unable to perform routine activities.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Bursitis is rated based on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5019.  

Only a 10 percent rating is available based on limitation of 
extension of the thigh, 38 C.F.R. § 4.71a, DC 5251.  Also, 
the maximum available rating under the diagnostic code 5253 
for impairment of abduction, adduction and rotation is 20 
percent.  Under diagnostic Code 5252, a 0 percent rating is 
warranted for flexion of the thigh greater than 45 degrees.  
A 10 percent rating is warranted for flexion of the thigh 
limited to 45 degrees.  A 20 percent rating is warranted for 
limitation of thigh flexion to 30 degrees.  A 30 percent 
rating requires limitation of thigh flexion to 20 degrees, 
and a 40 percent rating requires limitation of thigh flexion 
to 10 degrees.  

Normal hip flexion is from 0 to 125 degrees; normal hip 
abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II (2004).

Private medical records from 1997 to 2002 reflect treatment 
for various conditions, primarily respiratory and 
cardiological in nature.  In 1997, the veteran reported pain 
in his hip; with a lipoma present for several years.  The 
treating doctor indicated that this complaint was due to the 
lipoma.  

On VA joints examination from January 1999, the veteran 
reported having developed pain in his right lower back in the 
last several years, with radiation down the right lower 
extremity.  Flexion of the right hip was 125 degrees; 
extension was 15 degrees; internal rotation was 35 degrees; 
external rotation was 45 degrees; abduction was 50 degrees; 
and adduction was 30 degrees.  He had a lipoma proximal to 
the greater trochanter.  He had tenderness over the posterior 
part of the vastus lateralis ridge.  Deep tendon reflexes 
were active in the knees and ankles, and he could walk on his 
heels and toes without difficulty.  The examiner detected no 
motor weakness or sensory deficit in the lower extremities.  
The impression was right trochanteric bursitis (tendonitis).  
The examiner commented that the tenderness over the vastus 
lateralis ridge suggested the bursitis but that most of the 
lower back pain was coming from the lumbar area, not the 
trochanteric tendonitis.  The lipoma over the lateral side of 
his hip was described as asymptomatic.  

In July 2000, on complaint of right hip pain, the veteran's 
private treating doctor suspected right iliotibial band 
syndrome, and he recommended stretching.  

In December 2000, the veteran was underwent an excision of 
the mass (a benign lipoma) from his right hip at a private 
hospital.  

VA medical records from 2001 and 2003 reflect treatment for 
various problems, including occasional complaint of right hip 
pain; they also reflect the veteran's use of a walker for 
degenerative joint disease and his many orthopedic symptoms 
throughout his body.  

On VA joints examination in December 2002, the veteran 
reported right hip pain that had worsened; he indicated that 
it was difficult for him to do yard work because of the right 
hip pain.  The examiner observed the veteran walking with a 
limp and using a cane for assistance.  There was tenderness 
over the right greater trochanter.  The right hip had 60 
degrees of anterior flexion, 10 degrees of lateral flexion, 
10 degrees of posterior flexion, 20 degrees of internal 
rotation, and 10 degrees of external rotation.  There was 
pain with manipulation of the hip.  The diagnosis was 
bursitis of the right greater trochanter.  X-rays revealed 
relatively well maintained right hip joint space with 
minimal, negligible irregularity and no apparent joint mouse, 
significant spur, or soft tissue calcification.  However, the 
bones were markedly demineralized.  The sacroiliac joint 
appeared normal.

On VA examination in June 2004, the veteran reported that 
occasionally, his right thigh would give way.  The veteran 
was using a walker or cane.  He was unable to mow his yard, 
work in the garden, hunt, or fish.  On physical examination, 
he walked slowly with his hand lightly against the wall for 
balance; with his walker, he did not limp.  With regard to 
the right hip, Trendelenburg's sign was negative.  He was 
tender over the trochanteric ridge of the greater trochanter.  
He had the following ranges of motion without complaint of 
pain: flexion to 125 degrees; extension to 15 degrees; 
internal rotation to 30 degrees; external rotation to 45 
degrees; abduction to 45 degrees; and adduction to 25 
degrees.  Repetitive motion did not change his range or 
symptoms.  X-rays revealed no fracture, dislocation, 
articular cartilage narrowing, or osteophyte formation in 
either hip; there was no disease in the bone in the region of 
the right greater trochanter.  The impressions included right 
trochanteric bursitis; degenerative disc disease of the 
lumbar spine; and degenerative grade I spondylolisthesis at 
L5-S1.  The examiner commented that the right leg disability 
was a radicular pain from the lumbar spine disease.  The 
evidence of trochanteric bursitis was the tenderness 
localized to the right trochanteric ridge.  The examiner also 
stated that an acute bout of trochanteric bursitis 
(tendonitis) could temporarily reduce one's functional 
ability to walk for extended periods or to run.  However, he 
was unable to estimate the range of motion, amount of pain, 
or functional capacity during flare-up without resort to pure 
speculation.  The examiner could detect no objective evidence 
of weakness, incoordination, fatigability, or loss of motion 
due to the above for either the lumbar spine or the 
trochanteric tendonitis.  

Thus, the above ranges of motion do not approximate the 
specific rating criteria that must be satisfied for the 30 
percent rating under DC 5252 (i.e., limitation of thigh 
flexion to 20 degrees).  Indeed, the 2004 VA examination 
identified no pain on motion of the right hip or even on 
repetitive motion of the right hip; nor was there any 
fatigability, incoordination, or weakness.  While the 
examiner could not estimate the range of motion on flare-ups 
from an acute bout of trochanteric bursitis, the record does 
not reveal such limitation of motion due to pain or the other 
factors enumerated in 38 C.F.R. §§ 4.40, 4.45, 4.49 (2004) as 
to satisfy the specific range of motion contemplated by the 
30 percent rating under DC 5252.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Finally, the Board has also considered whether the case 
should be referred to the appropriate VA officials for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) (2004).  
The record reflects that the veteran has not required any 
hospitalization for this disability, and he is able to 
perform daily, routine activities.  The veteran certainly has 
been observed to need a walker or a cane to ambulate, and he 
has numerous other disabilities.  However, there is not 
evidence of "such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Ibid.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

The notice must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in May 2003.  The 
VA sent the veteran correspondence in December 2002, 
September 2003, and May 2004; a statement of the case in June 
2003; and supplemental statements of the case in August 2003 
and November 2004.  These notices to the veteran informed him 
of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  Under these circumstances, the Board considers the 
VA's notice requirements met.  

VA has also obtained all relevant evidence identified by the 
veteran.  VA has also provided the veteran with several 
examinations.  Thus, VA has also complied with all duties to 
assist the veteran in securing relevant evidence.




ORDER

Service connection for a right leg disability is denied.

An increased rating for right trochanteric bursitis is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


